DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims: The closest prior art of record “Time Adjustment During Handover” US-20210168574-A1 by Zhang, “Wireless  Communication for Network Access Configurations” for US-20200351818-A1 by Park, and “Methods Providing Timer Operation and Related Wireless Devices and Network Nodes” US-20190350018-A1 by Moosavi, while disclosing data structures, specifically Master Information Blocks with fields for Physical Broadcast Channels with bits for subcarrier offsets, which have a finite number of significant bits, do not anticipate or render obvious in combination the concept that the exact three determinations as claimed occur in tandem allowing for the exact number of four significant bits, said four bits being specifically indicated by the subcarrier offset in conjunction , and the most significant bit is specifically derived from a combination of a payload bit and a second value.  This specific way of deriving the data structure was a combination in exact order that was simply outside of the prior art. It is noted that there are references that seem to read on most of the claim, but they were not published at the time of filing and are commonly owned/assigned by Applicant in such a way as to be disqualified as prior art.
 No one reference individually had the exact invention envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and KSR v. Teleflex was stretched beyond a reasonable interpretation, that is, the specific arrangement of significant bits and their derivation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642